Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 5-8, 11-15, and 17-24 are pending.  Claims 3, 4, 9, 10, and 16, have been canceled.  Note that, Applicant’s amendment and arguments filed 2/17/21 have been entered.  
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021, has been entered.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 11/24/20 have been withdrawn:
None.  
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 5-8, 11-15, 17-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al (US 2016/0095804) in view of Torres Rivera et al (US2016/0310377).
Xavier et al teach an aqueous cleansing composition containing from about 3% to about 14% by weight of at least one anionic surfactant that is not an alkyl sulfate or alkyl ether sulfate; from about 0.5% to about 8% by weight of at least one amphoteric surfactant; from about 0.01% to about 2% by weight of a thickener selected from a hydrophobically-modified acrylic acid based copolymer having a molecular weight from about 80,000 to about 2,500,000 grams per mole; from about 0.01% to about 2% by weight of at least one cationic conditioning agent; and optionally at least one nonionic surfactant.  See paras. 39-45.  Suitable anionic surfactants include acyl isethionates, acyl glycinates, acyl amino acids, acyl sarcosinates, etc.  See paras. 63-81.  Suitable amphoteric surfactants include betaines, sultaines, amphoacetates, amphoprionates, etc.  See paras. 82-97.  An additional thickening agent may be used in the compositions such as celluloses including hydroethylcelluloses, etc.  See paras. 115-135.  Suitable nonionic surfactants include alkyl polyglucosides, amine oxides, etc.  See paras. 200-210.  

Xavier et al do not teach the use of alkyl amphoprionates or an alkanolamide or a composition containing an acyl isethionate or salt thereof, an acyl amino acid or salt thereof, an amphoteric surfactant, a nonionic surfactant, a hydrophobically modified poly(meth)acrylate, a silicone, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Torres Rivera et al teach a method of treating the hair including applying to the hair a shampoo composition, rinsing the shampoo composition from the hair, etc.  The shampoo composition contains an anionic surfactant, one or more amphoteric, nonionic, or zwitterionic cosurfactants, and less than 0.25% of one or more shampoo high melting point fatty compounds.  See Abstract.  The cosurfactants may be used in amounts from 0.25% to 15% by weight.  Suitable amphoteric surfactants include sodium cocoamphoprionate, etc.  See paras. 31-34.  Suitable nonionic surfactants include alkyl polyglycosides, cocamide MIPA, lauramide MIPA, etc.  See paras. 36-41.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use cocoamphoprionate and/or cocoamide MIPA in the composition taught by Xavier et al, with a reasonable expectation of success, because Torres Rivera et al teach the use of cocoamphoprionate and/or cocoamide MIPA as suitable amphoteric surfactant and nonionic surfactants, respectively, in a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an acyl isethionate or salt thereof, an acyl amino acid or salt thereof, an amphoteric surfactant, a nonionic surfactant, a hydrophobically modified poly(meth)acrylate, a silicone, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Xavier et al in view of Torres Rivera et al suggest a composition containing an acyl isethionate or salt thereof, an acyl amino acid or salt thereof, an amphoteric surfactant, a nonionic surfactant, a hydrophobically modified poly(meth)acrylate, a silicone, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Xavier et al in view of Torres Rivera et al, Applicant states that the combination of art does not disclose or teach formulating cleaning compositions to contain a weight ratio of one or more acyl isethionates, salts thereof, or a mixture thereof to one or more acyl amino acids, salts thereof, or a mixture thereof that is about 4:1 to about 6:1; or that the claimed ratio provides an particular benefit.     
In response, note that, as stated previously, the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Xavier et al in view of Torres Rivera et al are sufficient to suggest compositions containing the same Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).
	For example, Xavier et al clearly teach the use of from about 3% to about 14% by weight of at least one anionic surfactant, that is not an alkyl sulfate or alkyl ether sulfate, wherein suitable anionic surfactants include acyl isethionates, acyl glycinates, acyl amino acids, acyl sarcosinates, etc., which would clearly suggest, for example,

	Additionally, the Examiner asserts that Xavier et al teaches the use of acrylates-beheneth-25 methacrylate copolymer (See para. 113 of Xavier et al) which is the same as the acrylates-beheneth-25 methacrylate copolymer recited by instant claim 1 as a component (d), and would have the same properties thereof.  While Xavier et al do not specifically mention or discuss the conditioning properties of the acrylates-beheneth-25 methacrylate copolymer, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  
Also, the Examiner asserts that Torres Rivera et al is analogous prior art relative to the claimed invention and Xavier et al and that one of ordinary skill in the art clearly would have looked to the teachings of Torres Rivera et al to cure the deficiencies of Xavier et al.  Torres Rivera et al is a secondary reference relied upon for its teaching of an alkyl amphoprionates or an alkanolamide.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use cocoamphoprionate and/or cocoamide MIPA in the composition taught by Xavier et al, with a reasonable expectation of success, because Torres Rivera et al teach the use of cocoamphoprionate and/or cocoamide MIPA as suitable amphoteric surfactant and nonionic surfactants, respectively, in a similar composition and further, Xavier et al teach the use of amphopropionate surfactants and nonionic surfactants in general.  
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Example 2 of the instant specification provides data showing that the claimed invention provides unexpected and superior conditioning, smoothing, and frizz control properties in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to any acyl isethionate or salt thereof in broad amounts, any acyl amino acid or salt thereof in broad amounts, any alkyl amphopropionate surfactant in broad amounts, any nonionic surfactant in broad amounts, a broad group of hydrophobicaly modified poly(meth)acrylates in broad amounts, and any silicone in broad amounts, while the instant claims provide data with respect to several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims). 
Additionally, the Examiner would like to point out that while the data provided in the instant specification appears to indicate that the claimed invention in the form of Example A provides superior conditioning properties in comparison to compositions falling outside the scope of the instant claims (i.e., Comparative A), Example A contains 4% of sodium cocoamphoproprionate and 0.3% acrylates/beheneth-25 methacrylate copolymer and 4.3% more total actives than Comparative A since Comparative A contains 0% by weight of sodium cocoamphoproprionate and acrylates/beheneth-25 Also, while page 62 of the instant specification states that side-by-side testing was performed and attributes were ranked on a 1 to 5 scale, the Examiner cannot locate any results, ranking, or Comparative Analysis of Example A  and Comparative A in which a 1 to 5 scale is used.  Thus, the Examiner asserts that the data presented in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761